1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                      Case No. 8:21-cv-00140-JVS-JDEx
11                             Plaintiff,
12         vs.                                      STIPULATED PROTECTIVE
                                                    ORDER
13   JOHN C. DALTON, IV,
     JOHN C. DALTON, V, and                         [Discovery Document: Referred to
14   MATTHEW J. DALTON,                             Magistrate Judge John D. Early]
15                             Defendant.
16
17
           Plaintiff the United States of America (the “United States” or “Plaintiff”)
18
     and Defendants John C. Dalton, IV, John C. Dalton, V, and Matthew J. Dalton
19
     (collectively Defendants), by and through their undersigned counsel, hereby
20
     stipulate to the entry of this Protective Order in this matter.
21
     Good Cause Statement
22
           WHEREAS, the United States and Defendants have served discovery requests
23
     and/or may serve discovery requests or subpoenas that call for the identification or
24
     production of documents and information.
25
           WHEREAS, the identification or production of certain documents and
26
     information in this litigation may include confidential and proprietary information,
27
     including trade secrets, as well as sensitive, non-public information, such as business
28
     STIPULATED PROTECTIVE ORDER                               CASE NO. 8:21-cv-00140-JVS-JDEx
                                              -1-
1    or personal financial information, and business or personal tax returns (excluding tax
2    returns for the business entities identified in the Complaint).
3          WHEREAS, to provide a reasonable mechanism for the parties and non-parties
4    to address any such matters of confidentiality, the United States and Defendants have
5    agreed to the provisions of this proposed Protective Order, subject to the Court’s entry
6    of a protective order in this action.
7          NOW THEREFORE, the Court, for good cause shown, recognizes that a
8    protective order is necessary to protect confidential information and to provide the
9    parties and non-parties with a mechanism for addressing confidentiality and for
10   avoiding a waiver of privilege or any other applicable protective evidentiary doctrine
11   as a result of inadvertent disclosure, and therefore, the Court ORDERS that all
12   discovery in this action shall be governed by the following protective order:
13   Designation of Confidential Information
14         1.     Any party or non-party may designate as Confidential any document or
15   response to discovery to the extent that the material falls within the protection of Rule
16   26(c) of the Federal Rules of Civil Procedure or which that party or non-party
17   considers in good faith to contain sensitive, non-public information involving trade
18   secrets, business or personal financial information, business or personal tax returns
19   (excluding tax returns for the business entities identified in the Complaint), or any
20   other confidential or proprietary information that is subject to protection under
21   federal law or any applicable state law (“Confidential Information”). Any party or
22   non-party may designate any document or discovery response as Confidential
23   Information pursuant to this Order by stamping each page which it designates as
24   Confidential Information with the words “CONFIDENTIAL: Subject to Protective
25   Order” and by indicating that the document or discovery response includes
26   Confidential Information in a cover communication. In the cover communication, the
27   party designating a document (or portion thereof) as “CONFIDENTIAL” shall
28   identify to the opposing party by Bates Number the page(s) marked
     STIPULATED PROTECTIVE ORDER                                 CASE NO. 8:21-cv-00140-JVS-JDEx

                                              -2-
1    “CONFIDENTIAL.” For Electronically Stored Information (“ESI”), any physically
2    produced storage containing confidential ESI must be affixed with the words
3    “CONFIDENTIAL: Subject to Protective Order.” The physically produced storage
4    shall either (a) identify the documents designated as Confidential Information to
5    enable a person to reasonably determine what documents are claimed as Confidential
6    Information (including by Bates Number, if applicable), or (b) create a separate log
7    identifying the documents by Bates Number (if applicable) claimed to be
8    Confidential Information. Any dispute regarding the confidential nature of particular
9    material shall not serve as the basis for refusing to produce that particular material.
10          2.     Except with the prior written consent of the party or non-party originally
11   designating a document or discovery response as Confidential, or as hereinafter
12   provided under this Order, Confidential Information may not be disclosed to any
13   person or entity not associated with this action except as set forth below. Subject
14   to ¶ 4, documents or information designated as Confidential Information may be
15   used solely for the purpose of this litigation.
16   Permissible Disclosures of Confidential Information
17          3.     Notwithstanding ¶ 2, Confidential Information shall not be disclosed to
18   any person or entity other than the following and only to the extent necessary for this
19   litigation:
20          (a)    the parties and their necessary employees;1
21          (b)    counsel for the respective parties to this litigation;
22          (c)    employees of such counsel;
23
24
     1
25     Disclosure may be made to employees of a party who have direct functional
     responsibility, provide direct assistance to counsel in this civil matter, or exercise
26   supervisory authority for the preparation and trial or settlement of the above-
     captioned lawsuit and their staff. Any such employee to whom disclosure is made
27   must be advised of, and become subject to, the provisions of this Order requiring
     that the documents and information be held in confidence. In the case of the
28   Plaintiff, and for purposes of this Order, the party shall be understood to mean the
     IRS.
     STIPULATED PROTECTIVE ORDER                                CASE NO. 8:21-cv-00140-JVS-JDEx

                                              -3-
1          (d)     consultants or expert witnesses retained for the prosecution or
2    defense of this litigation, provided that each such person shall be provided a copy
3    of this Order, be informed of its contents, and execute a copy of the certification
4    annexed to this Order as Exhibit A before being shown or given any Confidential
5    Information. Disclosure of Confidential Information shall not affect and alter any
6    deadline in this litigation for parties to disclose consultants or expert witnesses;
7          (e)     the Court, Court personnel, and Court reporters;
8          (f)     professional jury or trial consultants, mock jurors, and Professional
9    Vendors to whom disclosure is reasonably necessary for this Action and who have
10   executed a copy of the certification annexed to this Order as Exhibit A;
11         (g)     the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information;
13         (h)     during their depositions, witnesses, and attorneys for witnesses, in this
14   action to whom disclosure is reasonably necessary provided: (1) the deposing party
15   requests that the witness sign the certification attached as Exhibit A hereto; and (2)
16   with the exception of counsel of record for the parties in this litigation, they will not
17   be permitted to keep any confidential information unless they sign the certification
18   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
19   Pages of transcribed deposition testimony or exhibits to depositions that reveal
20   Protected Material may be separately bound by the court reporter and may not be
21   disclosed to anyone except as permitted under this Stipulated Protective Order;
22         (i)     any mediators or settlement officers and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions; and
24         (j)     Such other persons as may be designed by written consent of the
25   designating party or by order of the Court.
26         (k)     Any person receiving Confidential Information pursuant to ¶ 3 shall not
27   reveal to or discuss such information with any person not entitled to receive such
28   information except as set forth herein.
     STIPULATED PROTECTIVE ORDER                                 CASE NO. 8:21-cv-00140-JVS-JDEx

                                               -4-
1    Law Enforcement Carve-out
2          4.     Notwithstanding ANY provision of this Order, this Order does not
3    prohibit or otherwise restrict a party from disclosing information protected by this
4    Order to any civil or criminal component of any Federal or State agency with
5    authority to enforce laws regulating any activity relating to the information. Any
6    such Federal or State agency shall keep the information confidential only to the
7    extent provided by law, and shall not be subject to this Order. Nothing in this Order
8    prohibits a receiving party that is a governmental agency from following its routine
9    uses and sharing such information, documents or other material with other
10   governmental agencies or self-regulatory organizations as allowed by law.
11   Objections to Confidential Information
12         5.     In the event a non-designating party disagrees with the designation
13   by the producing party of any Confidential Information, the objecting party must
14   notify the designating party, in writing, of its objection that the designation does
15   not comport with the standards set forth in this Order. If the parties fail to resolve
16   such dispute, the designating party shall act as the moving party in seeking the
17   Court’s resolution of the dispute pursuant to Local Rule 37. The parties shall
18   comply with all requirements of the local rules, including Local Rule 37-1, et
19   seq., and any applicable scheduling order.
20         6.     The information designated as Confidential that is the subject of such
21   motion or informal application shall be treated in accordance with its confidential
22   designation pending the Court’s decision on the motion, and any appeals or writs
23   from the Court's decision. The designating party bears the burden of proof that
24   such information is in fact confidential.
25   Confidential Information in Depositions and in Response to Written
26   Discovery
27         7.     A party or non-party may designate information disclosed in
28   response to written discovery or during a deposition as Confidential Information
     STIPULATED PROTECTIVE ORDER                               CASE NO. 8:21-cv-00140-JVS-JDEx

                                             -5-
1    by so indicating in said responses or on the record at the deposition. Additionally,
2    a party may designate in writing, within 20 days after receipt of said responses or
3    of the deposition transcript for which the designation is proposed, that specific
4    pages of the transcript and/or specific responses be treated as Confidential
5    Information. All deposition transcripts shall be treated as Confidential for 30 days
6    after the conclusion of the deposition to allow time for the parties to make their
7    Confidential Information designations. Any other party may object to such
8    proposal by following the procedures described in ¶¶ 5-6 above. If any
9    designation made according to the procedure set forth in this paragraph is not
10   challenged or if a motion is made to the Court to rule on the confidentiality of
11   information or a document, the designated information shall be treated as
12   Confidential Information until the matter is resolved according to the procedures
13   described in ¶¶ 5-6 above, and counsel for all parties shall be responsible for
14   marking all previously unmarked copies of the designated material in their
15   possession or control with the specified designation.
16         8.     Any witness or other person, firm, or entity from which discovery is
17   sought in this action may be informed of this Protective Order and may obtain the
18   same protection outlined in ¶ 7.
19   Confidential Information in Dispositive Motions or at Trial
20         9.     If a party requests sealing related to a dispositive motion or trial, then
21   compelling reasons, not only good cause, for the sealing must be shown, and the relief
22   sought shall be narrowly tailored to serve the specific interest to be protected. See
23   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
24   item or type of information, document, or thing sought to be filed or introduced under
25   seal, the party seeking protection must articulate compelling reasons, supported by
26   specific facts and legal justification, for the requested sealing order. Competent
27   evidence supporting the application to file documents under seal must be provided
28   by declaration signed under penalty of perjury.
     STIPULATED PROTECTIVE ORDER                               CASE NO. 8:21-cv-00140-JVS-JDEx

                                             -6-
1    Inadvertent Disclosure of Confidential Information
2          10.    In the event that a party inadvertently discloses Confidential
3    Information without the proper designation, that party may request confidential
4    treatment of such information or documents by submitting written notice to
5    opposing counsel within 10 days of the inadvertent disclosure. Thereafter, the
6    parties shall follow the procedures described in ¶¶ 5-6 above.
7    Subpoena of Confidential Information
8          11.    If at any time any Confidential Information governed by this Order is
9    subpoenaed by a Court, administrative or legislative body, or by any other person or
10   entity purporting to have authority to require the production of such information,
11   the person to whom the subpoena is directed shall be provided a copy of this
12   Protective Order.
13   Filing of Confidential Information
14        12.     Unless specified below, the process and requirements under Local
15   Rule 79-5.2.2 shall apply to the filing of any document or information under seal.
16   The parties agree that only material that meets the requirements of Federal Rule
17   of Civil Procedure 26(c), applicable case law, or any other confidential or
18   proprietary information that is subject to protection under federal law or any
19   applicable state law shall be entitled to be filed under seal. No documents or
20   information shall be filed under seal beyond those ordered by the Court.
21        13.     The parties shall comply with the procedures set by Local Rule 79-
22   5.2.2(b) and 79-5.2.2(c) to seek leave to file and/or file documents with
23   Confidential Information under seal, with the following additions: (a) a party who
24   anticipates filing documents with Confidential Information must provide at least
25   five (5) business days’ notice to opposing counsel prior to filing any motion that
26   may include Confidential Information; and (b) within three (3) business days after
27   this notification, the parties must meet and confer as required by Local Rule 79-
28   5.2.2(b). To minimize sealing of documents from the public record, the parties are
     STIPULATED PROTECTIVE ORDER                             CASE NO. 8:21-cv-00140-JVS-JDEx

                                            -7-
1    obligated to seek agreement on alternatives to filing under seal to protect public
2    disclosure of Confidential Information, including use of redaction(s) and/or
3    stipulation(s) of pertinent facts.
4    Modification Permitted
5          14.    Nothing in this Order shall prevent any party or subject or discovery
6    from seeking modification of the terms of this Order or from objecting to discovery
7    that it believes to be otherwise improper.
8    Responsibility of Attorneys
9          15.    The counsel for the parties are responsible for employing reasonable
10   measures, consistent with this Order, to control duplication of, access to, and
11   distribution of copies of Confidential Information.
12         16.    Nothing contained in this Order and no action taken pursuant to it shall
13   prejudice the right of any party to contest the alleged relevancy, admissibility or
14   discoverability of any Confidential Information.
15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
     DATED: June 2, 2021
17
      DAVID A. HUBBERT                            NIXON PEABODY LLP
18    Acting Assistant Attorney General,
      Tax Division
19    TRACY WILKINSON                             By: /s/ Shahzad Malik     ________
      Acting United States Attorney
20    THOMAS D. COKER                             Shahzad Malik, CA SBN 189258
      Assistant United States Attorney            smalik@nixonpeabody.com
21    Chief, Tax Division                         John T. Ruskusky, IL SBN 6256605
                                                  (admitted pro hac vice)
22                                                jtruskusky@nixonpeabody.com
      By: /s/ Russell J. Edelstein                David M. Pattee, IL SBN 6317265
23                                                (admitted pro hac vice)
      GREGORY L. MOKODEAN                         dmpattee@nixonpeabody.com
24    HARRIS J. PHILLIPS
      RUSSELL J. EDELSTEIN                        300 South Grand, Suite 4100
25    Trial Attorneys, Tax Division               Los Angeles, CA 90071
      U.S. Department of Justice                  Tel: (213) 629-6000
26                                                Fax: (213) 629-6001
      Attorneys for the United States of
27    America                                     Attorneys for Defendants John C.
                                                  Dalton, IV, John C. Dalton, V, and
28                                                Matthew J. Dalton
     STIPULATED PROTECTIVE ORDER                               CASE NO. 8:21-cv-00140-JVS-JDEx

                                             -8-
1
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED. This Order does not
2
     govern trial and nothing in this Order authorizes filing any item under seal, with
3
     Local Rule 79-5.2.2 governing requests to file items under seal.
4
5
     DATED: July 02, 2021
6
                                               JOHN D. EARLY
7                                              United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED PROTECTIVE ORDER                               CASE NO. 8:21-cv-00140-JVS-JDEx

                                             -9-
1                          UNITED STATES DISTRICT COURT
2                         CENTRAL DISTRICT OF CALIFORNIA
3    UNITED STATES OF AMERICA,
4                              Plaintiff,
5          vs.                                        Case No. 8:21-cv-00140-JVS-JDEx
6    JOHN C. DALTON, IV,
7    JOHN C. DALTON, V, and
     MATTHEW J. DALTON,
8                              Defendant.
9
10                                        EXHIBIT A
            I, ____________________________, state under penalty of perjury that I
11
     have read the Protective Order dated _________ (“Protective Order”), in
12
     connection with the above-captioned matter, and that I understand that Confidential
13   Information is being provided to me pursuant to the terms of that Protective Order.
14   I agree to be bound by that Protective Order and to submit myself to the jurisdiction
15   of the U.S. District Court, Central District of California for the enforcement of the
     Protective Order.
16
17   Dated: _________________               _______________________________
18                                                    SIGNATURE
19
20
21
22
23
24
25
26
27
28
     STIPULATED PROTECTIVE ORDER                                CASE NO. 8:21-cv-00140-JVS-JDEx

                                             - 10 -
